Title: From John Adams to United States Senate, 12 December 1798
From: Adams, John
To: United States Senate



Gentlemen of the Senate
Decr. 12. 1798

I nominate John Faulcon of North Carolina to be a Commissioner under the Act for the Valuation of Land and Dwelling Houses and the Enumeration of slaves for the third Division of that state in the Room of Joseph John Williams who has declined his Appointment
William Peck to be Marshall for the District of Rhode Island
Charles Burnham Cockran to be Marshall for the District of South Carolina, and
Jacob Graybell to be Marshall of the District of Maryland.

John Adams